                     UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             WESTERN DIVISION



RANDY LEE RINDAHL,                                  5:18-CV-05081-JLV

                   Petitioner,
                                             ORDER GRANTING MOTION FOR
      vs.                                     LEAVE TO PROCEED IN FORMA
                                             PAUPERIS; DENYING MOTION TO
DARIN YOUNG,                                        APPOINT COUNSEL

                   Respondent.



      Petitioner, Randy Lee Rindahl, an inmate at the South Dakota

Department of Corrections in Sioux Falls, South Dakota, has filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Mr. Rindahl requests to

proceed informa pauperis (Doc. 4) and requests appointment of counsel. (Doc.

5). The matter was referred to this magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(A) and (B) and Chief Judge Jeffrey L. Viken's Standing Order dated

April 1, 2018.

                                 DISCUSSION


      This habeas corpus matter is pending pursuant to 28 U.S.C. § 2254.

"There is no recognized constitutional right under the Sixth Amendment for the

appointment of counsel in habeas corpus cases." Hoggard v. Purkett, 29 F.3d

469, 471 (8th Cir. 1994). Because a habeas action is civil in nature, the Sixth

Amendment right to counsel applicable in criminal cases does not apply. 1^.
      The statutory basis for the appointment of counsel in a habeas case is

found at 18 U.S.C. § 3006A(a)(2)(B) and Rules 6(a) and 8(c) of the Rules

Governing Section 2254 and 2255 Cases. 18 U.S.C. § 3006A(a) provides:

      (2) Whenever the United States magistrate judge or the court
      determines that the interests of justice so require, representation
      may be provided for any financially eligible person who—

            (B) is seeking relief under section 2241, 2254, or 2255 of title
            28.


Rules 6(a) and 8(c) provide:

      If necessary for effective discovery, the judge must appoint an
      attorney for a petitioner who qualifies to have counsel appointed
      under 18 U.S.C. § 3006A.

      If an evidentiary hearing is warranted, the judge must appoint an
      attorney to represent a petitioner who qualifies to have counsel
      appointed under 18 U.S.C. § 3006A . .. These rules do not limit the
      appointment of counsel under § 3006A at any stage of the
      proceeding.

      The appointment of counsel in a habeas case is discretionary when no

evidentiary hearing is necessary. Hoggard, 29 F.3d at 471 (citations omitted).

"In exercising its discretion, the district court should consider the legal

complexity of the case, the factual complexity of the case, and the petitioner's
ability to investigate and present his claims, along with any other relevant

factors."     Most importantly,"where the issues involved can be properly

resolved on the basis of the state court record, a district court does not abuse

its discretion in denying a request for court-appointed counsel." Id.

       In this case, it is unknown whether an evidentiary hearing will be held

 because the parties have yet to show whether the petition should be dismissed
 for untimeliness. At this point, there are no facts or law appearing that would
                                         2
support the court's discretionaiy appointment of counsel to represent
Mr. Rindahl. Should this change as the case develops, Mr. Rindahl may file a

motion to appoint counsel. The court has reviewed Mr. Rindahl's motion to
proceed informa pauperis and prisoner trust account report (Docs. 2, 4) and
finds good cause for Mr. Rindahl to proceed informa pauperis.
                                 CONCLUSION


      Based on the foregoing reasons, it is hereby

      ORDERED that Mr. Rindahl's motion to appoint counsel (Doc. 5) is

denied without prejudice. It is further

      ORDERED that Mr. Rindahl's motion to proceed informa pauperis(Doc.

4) is granted. Mr. Rindahl shall pay the $5.00 filing fee on or by September 8,
2019.

                              NOTICE TO PARTIES

       Pursuant to 28 U.S.C. § 636(b)(1)(A), any party may seek reconsideration
of this order before the district court upon a showing that the order is clearly
erroneous or contrary to law. The parties have fourteen (14) days after service
of this order to file written objections pursuant to 28 U.S.C. § 636(b)(1)(A),
unless an extension of time for good cause is obtained. See Fed. R. Civ. P.
72(a); 28 U.S.C.§ 636(b)(1)(A). Failure to file timely objections will result in
the waiver of the right to appeal questions of fact. Id^ Objections must be
timely and specific in order to require review by the district court. Thompson
V. Nix, 897 F.2d 356 (8th Cir. 1990); Nash v. Black. 781 F.2d 665 (8th Cir.
 1986).

        DATED this 8th day of August, 2019.
                                      BY THE COURT:



                                      DANETA WOLLMANN
                                       United States Magistrate Judge
